DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021, was filed after the mailing date of the Notice of Allowance on February 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a recording element substrate, a channel member, an electric wiring board, and a protective member.  The cited art, U.S. Patent Pub. 2002/0030715 (“Takata”) in view of U.S. Patent Pub. 2007/0040867 (“Silverbrook”) or U.S. Patent Pub. 2002/0030715 (“Takata”) in view of U.S. Patent Pub. 2015/0210072 (“Sumiyoshi”), discloses a similar liquid discharge head also having a recording element substrate, a channel member, an electric wiring board, and a protective member.  However, the cited art does not appear to explicitly disclose or suggest wherein all parts of the channel member are arranged inside the plate-like protective member, wherein a surface of the plate-like protective member opposed to the channel member and a surface of the channel member .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853